*286
ORDER

PER CURIAM:
Appellant Emanuel Dace appeals pro se from the Circuit Court of Jackson County’s entry of summary judgment in favor of Respondent Wells Fargo Bank, N.A., as Trustee for Option One Mortgage Loan Trust 2007-CPI Asset-Backed Certificates Series 2007-CPI. After a thorough review of the record, we conclude that the trial court properly entered summary judgment, as there is no genuine issue of material fact, and Respondent was entitled to judgment as a matter of law. No jurisprudential purpose would be served by a formal, published opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).